DETAILED ACTION
This action is in response to claim amendment received 02/26/2021. Claims 1-3 and 5-19 are pending, with claims 1, 15, 16 and 19 currently amended, and claim 4 cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  claims 5 and 6 depend on claim 4, which is being cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [US20060073892], hereinafter Watanabe’892, in view of Watanabe et al. [US7690975], hereinafter Watanabe’975.
Regarding claim 1, Watanabe’892 discloses a game system (Fig. 1) comprising: 
a plurality of game tokens, wherein the plurality of game tokens comprises two or more game tokens, an image capturing device and a processor (Fig. 1, Fig. 3A and Fig. 3B); 
the image capturing device being operable to capture one or more images of the two or more game tokens placed within a field of view of the image capturing device ([0085], “As shown in FIG. 3A and FIG. 3B, the functions implemented by the video game system is to pick up images by the CCD camera 42, for example, of six cards 541, 542, 543, 544, 545, and 546, which are placed on a desk, table or the like 52, to display thus picked up images in the monitor 30”); 
wherein the processor is configured to: 
- execute a digital game, the digital game comprising computer executable code configured to cause the processor to implement a virtual card game, the virtual card game including a plurality of virtual playing cards ([0006], “allows a range of card game used to be played only in a real space to expand up to a virtual space, and offers a new game which merges the card game and video game”); 
- receive one or more images captured by said image capturing device ([0085], “As shown in FIG. 3A and FIG. 3B, the functions implemented by the video game system is to pick up images by the CCD camera 42, for example, of six cards 541, 542, 543, 544, 545, and 546, which are placed on a desk, table or the like 52, to display thus picked up images in the monitor 30”); 
- recognize the two or more game tokens of the plurality of game tokens as a set of game tokens within the one or more images ([0186], “With the combined action display program 92, it is possible to give a command regarding various processing according to a combination of orientations of the three cards 541 to 543, without using an operation device (a device to input a command via key operations)”).
However, Watanabe’892 does not disclose responsive to recognizing the set of game tokens in the one or more images, create a virtual playing card based on the recognized set only when the two or more game tokens are positioned in a predetermined spatial configuration relative to each other.
Nevertheless, Watanabe’975 teaches responsive to recognizing the set of game tokens in the one or more images, create a virtual playing card based on the recognized set only when the two or more game tokens are positioned in a predetermined spatial configuration relative to each other (col. 18, lines 47-52, “Alternatively, by storing the identification numbers of at least two cards thus superimposed, a new character associated with a combination of at least two identification numbers may appear. For example, at least two characters associated with the cards thus superimposed may merge into a new character, such as an enormous character”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the game system disclosed by Watanabe’892, to have the creating a virtual playing card based on the recognized set only when the two or more game tokens are positioned in a predetermined spatial configuration relative to each other, as taught by Watanabe’975, in order to increase the flexibility to create more characters thus making the game more fun to play.
Regarding claim 2, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1, wherein each game token carries a visually recognizable marker identifying the game token (Watanabe’892, [0080], “As shown in FIG. 2B, the identification image 56 is printed on the reverse side”).
Regarding claim 3, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1, wherein the digital game is operable, responsive to receiving a user input indicative of a user's intention to use the created virtual playing card in the digital game, to activate a user-activatable game asset associated with the virtual playing card (Watanabe’892, [0100], [0101], “various parameters (physical energy, offensive power, level, and the like)”).
Regarding claim 5, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 4, wherein the predetermined spatial configuration comprises a two dimensional arrangement of two or more game tokens within a two-dimensional perimeter representing a playing card (Watanabe’892, Fig. 17).
Regarding claim 6, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 4, wherein the predetermined spatial configuration is defined 
Regarding claim 7, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1, wherein the processor is configured to create the virtual playing card with a visual appearance representing the recognised set of game tokens (Watanabe’892, Fig. 3A and Fig. 3B).
Regarding claim 9, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1, wherein the computer executable code is further configured to cause the processor to control at least a first virtual game item, wherein the plurality of game tokens comprises a first item token representing the first virtual game item, and wherein the processor is further configured to: 
- responsive to recognizing a first set of game tokens, the first set comprising the first item token and at least one game token representing a first game asset, create a first virtual playing card (Watanabe’892, [0085], “on the identification images 561, 562, 563, 564, 565, and 566 respectively attached to the cards 541, 542, 543, 544, 545, and 546, images of objects (characters) 701, 702, 703, 704, 705, and 706 are displayed respectively associated with the identification images 561 to 566 of the cards 541 to 546 in such a manner as being superimposed thereon”); and 
- responsive to receiving a user input indicative of a user's intention to use the created first virtual playing card during the digital game, associate the first game asset to the first virtual game item (Watanabe’892, [0103], “The character image searching function 110 searches the object information table 118 for a record associated with the identification number, and if thus searched record is "valid", the image data 120 is read out from the storage head address registered in the record”).
Regarding claim 10, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 9, wherein the processor is configured, responsive to receiving With the aforementioned card recognition program 82, the character appearance display program 84, and the character action display program 86, it is possible to allow a character in a card game to appear in a scenario of a video game, and perform various actions” and [0103], “The character image searching function 110 searches the object information table 118 for a record associated with the identification number, and if thus searched record is "valid", the image data 120 is read out from the storage head address registered in the record”).
Regarding claim 11, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1, further comprising a token holder for detachably receiving two or more game tokens (Watanabe’892, Fig. 3A).
Regarding claim 14, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1, wherein the game tokens are tiles connectable to a support plate (Watanabe’892, Fig. 3A).
Regarding claim 15, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 14, wherein each tile has a visual appearance such that a representation of each tile in a captured image is not rotationally symmetric within a two-dimensional image plane defined by the captured image (Watanabe’892, Fig. 2B).
Regarding claims 16-19, please refer to claim rejection of claim 1.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe’892, in view of Watanabe’975, further in view of Maharbiz et al. [US20130123009], hereinafter Maharbiz.
Regarding claim 8, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 1. However, the combination of Watanabe’892 and Watanabe’975 does not explicitly disclose wherein the image capturing device and the processor are integrated into a single data processing device. 
one or more of the game board 2306, the processing elements 2310, memory devices 2312 and/or cameras 2308 are able to be incorporated into a single device”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the game system disclosed by the combination of Watanabe’892 and Watanabe’975, to have the image capturing device and the processor integrated into a single data processing device, as taught by Maharbiz, in order to make it more convenient for the players to carry and set up the game system.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe’892, in view of Watanabe’975, further in view of Polchin [US20090197658].
Regarding claim 12, the combination of Watanabe’892 and Watanabe’975 discloses the game system according to claim 11. However, the combination of Watanabe’892 and Watanabe’975 does not disclose wherein the token holder comprises one or more coupling members operable for receiving game tokens in predetermined respective positions and orientations relative to the token holder such that the two or more game tokens can be detachably received by the token holder in a predetermined spatial configuration. 
Nevertheless, Polchin teaches the token holder comprising one or more coupling members operable for receiving game tokens in predetermined respective positions and orientations relative to the token holder such that the two or more game tokens can be detachably received by the token holder in a predetermined spatial configuration (Figs. 1A-2B, 4-5D, 16A, and [0040], “This means that any connector can be placed in contact with its mate in any of the configurations physically possible and still achieve the same electrical and informational connection. Orientation can be determined by the pattern of connection points”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the game system disclosed by the 
Regarding claim 13, the combination of Watanabe’892, Watanabe’975 and Polchin discloses the game system according to claim 12, wherein the one or more coupling members are operable for receiving game tokens in predetermined respective positions and orientations relative to the token holder such that the two or more game tokens can only be detachably received by the token holder in said predetermined spatial configuration relative to each other (Polchin, Figs. 16A, 16B and [0040], “Each such connection point is as rotationally invariant as the physical connectors themselves. This means that any connector can be placed in contact with its mate in any of the configurations physically possible and still achieve the same electrical and informational connection. Orientation can be determined by the pattern of connection points”)
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715